     Case 4:15-cv-01996 Document 54 Filed on 05/07/21 in TXSD Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

RONALD JAMES HAMILTON,                  §
            Petitioner,                 §
                                        §
v.                                      § CIVIL ACTION NO. 4:15–cv–01996
                                        § DEATH PENALTY CASE
BOBBY LUMPKIN,                          §
Director, Texas Department of           §
Criminal Justice, Correctional          §
Institutions Division,                  §
                   Respondent.          §

 RESPONDENT LUMPKIN’S FIRST UNOPPOSED MOTION FOR AN
EXTENSION OF TIME TO RESPOND TO PETITIONER HAMILTON’S
         MOTION FOR AN EVIDENTIARY HEARING
                WITH BRIEF IN SUPPORT

      This is a federal habeas proceeding brought by Ronald James Hamilton.

The Court recently reopened the case following a stay to allow Hamilton to

exhaust his state court remedies with respect to claims raised in his original

petition. ECF No. 47. On April 26, 2021, Hamilton filed a motion to amend and

an amended petition. ECF Nos. 50 & 51. Hamilton also filed a motion seeking

an evidentiary hearing. ECF No. 52. Under the local rules, the Director’s

response to this motion is due on May 17, 2021.

      However, the Director would respectfully request that the Court allow

him to carry his response to Hamilton’s motion for an evidentiary hearing with

his answer. The Director believes that this course of action will aid the Court’s

examination of Hamilton’s motion by allowing it to consider both parties’ full
    Case 4:15-cv-01996 Document 54 Filed on 05/07/21 in TXSD Page 2 of 5




amended briefing on Hamilton’s claims before making any ruling. It also

permits the Director to conserve his resources by responding to the Hamilton’s

requests all at once rather than piecemeal.

      Moreover, the Director notes that Hamilton’s amended petition is 241

pages long. ECF No 50. There are lengthy appendices. ECF No. 50-1. The state

court records are voluminous. The undersigned will thus require additional

time to review the relevant documents and formulate a response while

simultaneously managing the other matters and deadlines on his docket.

                                CONCLUSION

      For the foregoing reasons, the Director respectfully requests that the

Court carry this motion response with the Director’s amended answer and

extend the time for the Director to file his response until July 25, 2021.




                                       2
    Case 4:15-cv-01996 Document 54 Filed on 05/07/21 in TXSD Page 3 of 5




                                   Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General of Texas

                                   BRENT WEBSTER
                                   First Assistant Attorney General

                                   JOSH RENO
                                   Deputy Attorney General
                                   for Criminal Justice

                                   EDWARD L. MARSHALL
                                   Chief, Criminal Appeals Division


                                   s/ Stephen M. Hoffman
*Attorney-in-charge                *STEPHEN M. HOFFMAN
                                   Assistant Attorney General
                                   Texas Bar No. 24048978
                                   Southern District Bar No. 602073
                                   P. O. Box 12548, Capitol Station
                                   Austin, Texas 78711
                                   Tel: (512) 936-1400
                                   Fax: (512) 320-8132
                                   Email: Stephen.Hoffman@oag.texas.gov

                                   ATTORNEYS FOR RESPONDENT




                                     3
    Case 4:15-cv-01996 Document 54 Filed on 05/07/21 in TXSD Page 4 of 5




                   CERTIFICATE OF CONFERENCE

      I do hereby certify that on May 7th, 2021, Jonathan Landers, counsel for

petitioner, stated via email that he was unopposed to the requested extension.



                                    /s/ Stephen M. Hoffman
                                    STEPHEN M. HOFFMAN
                                    Assistant Attorney General




                                      4
    Case 4:15-cv-01996 Document 54 Filed on 05/07/21 in TXSD Page 5 of 5




                       CERTIFICATE OF SERVICE

      I do hereby certify that on May 7th, 2021, I electronically filed the

foregoing pleading with the Clerk of the Court for the United States District

Court, Southern District of Texas, using the electronic case-filing system of the

Court. The electronic case-filing system sent a “Notice of Electronic Filing” to

the following attorneys of record, who consented in writing to accept this Notice

as service of this document by electronic means:

Jonathan Landers, Esq.
2817 W. TC Jester, Ste. M
Houston, TX 77018
Phone: (713) 685-2000
Fax: (713) 685-5020
Email: jlanders.law@gmail.com

&

Bryan Garris, Esq.
300 Main St., Ste. 300
Houston, TX 77002
Phone: (713) 655-9000
Fax: (713) 655-1812
Email: bryan@txdefense.net


                                     s/ Stephen M. Hoffman
                                     STEPHEN M. HOFFMAN
                                     Assistant Attorney General




                                       5
